DETAILED ACTION

Status of Claims

This action is in reply to the arguments filed on 21 January 2022.
Claim 1 has been previously canceled. 
Claims 2-20 are currently pending and have been examined.
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed 21 January 2022 have been fully considered but they are not persuasive. With respect to the 35 US C 101 rejection applicant argues, “The Applicant appreciates the insights provided in the Response to Arguments section beginning on page 4 of the Office Action. The Office Action in making the present rejections appears to treat the decision in Smith as a limited and fact-specific ruling instead of a decision that has been designated as Informative. However, this discussion of Smith mischaracterizes both the reasoning in Smith and the significance of the Informative designation.”
The Examiner thanks applicant’s attorney for the response in view of the Informative designation in Ex parte Smith. The Examiner respectfully disagrees that applicant’s claims are not directed to a judicial exception. To determine whether a claim recites an abstract idea in Prong One, the Examiner must (a) Identify the specific limitation(s) in the claim under examination (individually or in combination) that the examiner believes recites an abstract idea; and (b) determine whether the identified limitation(s) falls within the subject matter groupings of abstract ideas enumerated in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance. If the identified limitation(s) falls within the subject matter groupings of abstract ideas enumerated in Section I, analysis should proceed to Prong Two in order to evaluate whether the claim integrates the abstract idea into a In determining whether a claim integrates a judicial exception into a practical application, consideration into whether the claimed invention pertains to an improvement in the functioning of the computer itself or any other technology or technical field. Applicant’s claims as outlined in the 35 U.S.C. § 101 rejection below are directed to “A method for risk management in a distributed electronic trading environment” (claim 2) which is a fundamental economic practice which is a “method of organizing human activity”. 
Applicant further argues, “As described above, the relied upon characterization overlooks that the present application and pending claims are directed to an electronic trading system configured to implement distributed risk control in an electronic trading environment utilizing both centralized and local risk management techniques that doesn’t slow down trading operations as discussed on page 4 of the Specification. Applicant respectfully submits that an electronic trading system is not one of the enumerated groupings discussed in MPEP 2106.04(a)(2). Accordingly, the Applicant respectfully maintains that the pending claims do not recite an abstract idea as defined in the MPEP and are therefore eligible under Prong One of the analysis.  The Applicant further maintains that, under Prong Two of Revised Step 2A of the criteria for subject matter eligibility discussion in MPEP 2106, any alleged abstract idea purported to be found in the claims, when considered as a whole, is integrated into a practical application of the abstract idea by applying, relying on, and/or using it in a manner that imposes a meaningful limit on it. In particular, the Applicant submits that the recited functionality to an electronic trading system operating in connection with an electronic exchange represents an improvement to an electronic trading system which is an example of “other technology” as discussed in MPEP 2106.04(d)(1). Additionally, the recited functionality is not directed to an improvement to any generic computing device but is instead directed to an electronic trading system such as the exemplary hybrid derivatives trading system found to be patent-eligible in Smith. For these reasons, the Applicant maintains that the claimed subject matter of Smith and the case at hand both relate to improvements to electronic trading systems, which, as articulated above, understood by both the Office and the Director to be “technology.” Accordingly, the Applicant respectfully submits that under Prong Two of Revised Step 2A discussed in MPEP 2106.04 and in light of the Board decision in Smith, any abstract idea alleged in the Office Action is integrated into a practical application of that abstract idea by applying, relying on, and/or using it in a manner that imposes a meaningful limit upon it.”
The Examiner respectfully disagrees. Applicant’s claims as explained above are directed to “A method for risk management in a distributed electronic trading environment” (claim 2) which is a fundamental economic practice which is a “method of organizing human activity”.  Applicant’s claims have not integrated the exception by an additional element reflecting an improvement in the functioning of a  computer, or an improvement to other  technology or technical field;  an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; an additional element effects a transformation or reduction of a particular article to a different state or thing; or an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort  designed to monopolize the exception.
Even when considered in combination or separately, the claim is not eligible. For these reasons applicant’s arguments are not persuasive.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to risk management in a distributed electronic trading environment without significantly more. 
The claim(s) recite(s) establishing a central account balance of a first type for a trading account; a first local account balance to the first intermediary device as a first portion of the central account balance and a second local account balance to the second intermediary device as a second portion of the central account; receiving trade orders to buy or sell the first tradeable object and communicating the received trade orders to a first matching process at the first electronic exchange; receiving trade orders to buy or sell  the second tradeable object and communicating the received trade orders to a second matching process at the second electronic exchange; upon receipt at the first intermediary device of a first trade order request comprising a first trade order to buy or sell the first tradeable object from the first client device associated with the trading account to be communicated to the first matching process, determining whether the first local account balance is sufficient to communicate the first trade order to the first matching process, wherein, when the first local account balance is sufficient, allocating a first portion of the first local account balance to the first trade order and communicating the first trade order to the first matching process without communicating with the central risk management device holding the central account balance; refraining from communicating the first trade order to the first matching process when the first local account balance is not sufficient; upon receipt of a second trade order request comprising a second trade order to buy or sell the second tradeable object from the trading account to be communicated to the second matching process, determining whether the second local account balance is sufficient to communicate the second trade order to the second matching process, allocating a first portion of the second local account balance to the second trade order when the second local account balance is sufficient and communicating the second trade order to the second matching process without communicating; refraining from communicating the second trade order to the second matching process when the second local account balance is not sufficient; upon determining that the first local account balance is not sufficient when the first trade order is received, communicating a request to the central risk management device associated with the central account balance to allocate an additional account balance to the first local account balance; and upon determining that the second local account balance is not sufficient when the second trade order is received, communicating a request to the central account balance to allocate an additional account balance to the second local account balance. Thus, the claim recites fundamental economic practice which is a “method of organizing human activity”.
This judicial exception is not integrated into a practical application because the additional elements of recite the additional elements of a central risk management device, wherein the central risk management device communicates with a first intermediary device and a second intermediary device; receiving trade orders at the first intermediary device to buy or sell a the-first tradeable object from a first client device and communicating the received trade orders to a first matching process at a the-first electronic exchange; receiving trade orders at the second intermediary device to buy or sell a the-second tradeable object from a second client device and communicating the received trade orders to a second matching process at a the-second electronic exchange, wherein the first intermediary device and the second intermediary device are different intermediary devices; refraining by the first intermediary device from communicating the first trade order to the first matching process when the first local account balance is not sufficient; refraining by the second intermediary device from communicating the second trade order to the second matching process when the second local account balance is not sufficient are all recited at a high level of generality. The communicating step is recited at a high level of generality and amounts to transmitting data which is a form of insignificant extra-solution activity.  Furthermore, the receiving steps are also recited at a high level of generality amounting to mere data gather steps which is also a form of insignificant extra-solution activity. Each of these additional elements, individually or in combination, amount to generally linking the use of the abstract idea to a particular technological environment and do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.
It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of the controller does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). Even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception (Step 2A: YES).
As explained previously, the risk management device, first intermediary device and second intermediary device are at best the equivalent of merely adding the words “apply it” to the judicial exception. The communicating and receiving elements which as explained previously is extra-solution activity, which for purposes of Step 2A Prong Two was considered insignificant. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g). Here, the communicating is merely the transmission of data that is recited at a high level of generality, and, as disclosed in the specification, is also well-known. Lastly, the additional element of receiving trade orders is recited at a high level of generality amounting to data gathering which is well understood routine and conventional activity (see MPEP 2106.05(d) (II)). These limitations therefore remain insignificant extra-solution activity even upon reconsideration. Thus, limitations do not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept (Step 2B: NO). The claim is not eligible. 
Dependent claims 3-20 only narrow the abstract idea and do not add significantly more (i.e. an inventive concept) to the abstract idea.  The claims are ineligible.


	
	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lancaster US 6,876,982 B1 discloses “This invention concerns trading in financial instruments, such as by use of a computer-based cash management facility electronically linked to a computer-based clearing house, and an automated real time screen trading system operated by the investor using standard personal computers linked by a communications network to a central clearing house computer. In particular, this invention concerns a contract exchange and protocol, and in another aspect, it concerns a financial instrument. The contract exchange may provide direct entry to the market, and the opportunity to trade 24 hours a day, to potential investors from every office and home in the world. Trading need never cease on the Contract Exchange even with an external world catastrophe.”
Hagerman US 7,983,969 B2 discloses “A money market trading platform provides institutional investors with comprehensive on-line analysis, account management, and on-line money market trading capabilities. An institutional investor's computer is connected via a communication network to a bank or broker's computer. The bank or broker's computer is connected via a communication network to a money market trading system or to a financial services, and stores information about the institutional investor and the accounts held in that investor's name. The trading platform allows institutional investors to log on, check account balances, transfer funds within accounts and from outside accounts, research money market investments, and purchase, redeem and exchange shares of money market funds.”

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KITO R ROBINSON whose telephone number is (571)270-3921.  The examiner can normally be reached on M-F 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on (571) 270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KITO R ROBINSON/Primary Examiner, Art Unit 3619